Case 2:07-cr-20369-VAR-VMM ECF No. 28, PagelD.125 Filed 12/07/20 Page 1of 3

United States District. Court
EPsT ele) PISTINT CF “IG Qn
peprwit
Case No.
(write the number including letters of your criminal case)

UNITED STATES OF AMERICA | Oo 34

MOTION FOR
SENTENCE REDUCTION
PURSUANT TO .

? mre ae 18 U.S.C. § 3582(6)(1)(A)
FEI OM on. weet : (COMPASSIONATE RELEASE).

(write your name here) (Pro Se Prisoner)

 

NOTICE

Federal Rule of Criminal Procedure 49.1 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not contain:
an individual’s full social security number or full birth date; the full name of a person known to be
2 minor; or a complete financial account number. A filing may include only: the last four digits of a

social security number; the year of an individual’s birth; a minor’s initials; and the last four digits |

of a financial account number.

 

 

 

Page 1 of 7

4

 
 

Case 2:07-cr-20369-VAR-VMM ECF No. 28, PagelD.126 Filed 12/07/20 Page 2 of 3

TRULINCS 41951039 - SWEET, ROGER JUNIOR - Unit: MIL-F-B

FROM: 41951039

TO: MIL/RISCoordinator

SUBJECT: ***Request to Staff*** SWEET, ROGER, Reg# 41951039, MIL-F-B
DATE: 12/01/2020 12:02:54 PM

To: Burnette
Inmate Work Assignment: f1 ord pool

 

 

 

 

 

-Formal request for a reduction in sentence, formally known as, "compassionate release" pursuant to 18 U.S.C. 3582(c)(1)(a)(I)
- As a direct result of putative harm received from Coronavirus, COVID 19.

 

 

 

 

Back in and around April 2020, Sweet unfortunately ran afoul of the novel Covid 19 virus do to the blatant disregard for
inmate and staff health and saftey at the FCI Milan Federal Bureau Of Prisons located in Milan MI 48160, he promulgates the
following criteria that fits the Center For Disease Control's definition of an extraordinary and compelling reason to justify early
release thereby.

Roger is 72 years young and was hospitalized with a near death experience to include irregular heart rhythm that was a
direct result of the novel disease. But Roger does not maintain the ability to care for himself, since he is in the custody of the
Federal Government and can only do what he is told. He has a plethora of co-morbitites, older age, has served a tremendous
amount of time for his conviction so long ago, and poses no danger whatsoever to the community therein. He was sentenced
twice for the same underlying conduct that should give rise to a ripe double jeopardy claim, but is out of time with respect to the
procedural aspects of the federal court.

With that being said, he has absolutely know incidents whatsoever, perfect conduct in the State and Feds and a reduction
should be warranted accordingly. He has programmed, reformed his past history adducing what would not be a hindrance on
society's outlook on prisoners. The medical problems only complex the issue at hand here, because he is living in a facility that
is materially misrepresenting the true nature of the outbreak and reporting low numbers to Congress and the Judiciary, wholly
inconsistent with the Constitutional constraints thereof.

At this particular juncture, he respect fully request a reduction in sentence, albeit compassionately. See 18 U.S.C 3582(C)(i)

(a)(i).

Ve ly Yours,

7 Reser Mee dae’) \2-3- Bo

 
Ke ber \nee7

NAME

Ly lIYS70 39 | :
f REG. NO. O — ) YO

ey FEDERAL CORRECTIONAL INSTITUTION

© P.O. BOX 1000

© MILAN, MICHIGAN 48160 | qd) SD ST Cart
ee Clerks ofFice
: “VER 3) (lestZeFyeH Pwr
‘. | DEC 10 2009
: usoagorce “Detroit, MIL FF 226

SHZ2E-Z7TFSe male lp ea ee pyel

 

 

of 3

g

 

 

Case 2:07-cr-20369-VAR-VMM ECF No. 28, PagelD.127 Filed 12/07/20 P

 

 

 

 
